                 Case 1-20-40381-nhl           Doc 61        Filed 11/17/20        Entered 11/17/20 09:39:03




                                       UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF             NEW YORK


In re Clay Riverview LLC                                                        Case No. 1-20-40381
     Debtor                                                          Reporting Period: 0(g/0172020-06/30/2020
                                                                    Federal Tax I.D.#      XX-XXXXXXX


                                    SINGLE ASSET REAL ESTATE COMPANIES


    File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and
    submit a copy of the report to any official committee appointed in the case.
    (Reportsfor Rochester and Buffalo Divisions of Western District ofNew York are due 15 days after the end of
    the month, as are the reportsfor Southern District ofNew York.)

     REQUIRED DOCUMENTS                                                   Form No.          Document      Explanation
                                                                                             Attached     Attached
     Schedule of Cash Receipts and Disbursements                    MOR-1 fRE)
    Bank Reconciliation (or copies of debtor's bank                                              X
    reconcilialionsi                                                MOR-1 (C0NT1
       Copies of bank statements                                                                 X
       Cash disbursements journals
    Statement of Operations                                         MOR-2(RE)                    X
    Balance Sheet                                                   MOR-3(RE)
    Summary of Unpaid Post-petition Debts                           MOR-4 (RE)                    X
       Copies of tax returns filed during reporting period
     Rent Roll                                                      MOR-5(RE)
    Payments to Insiders and Professional                           MOR-6(RE)
     Post Petition Status of Secured Notes, Leases Payable          MOR-6(RE)
    Cash Flow Projection                                            MOR-7(RE)
    Debtor Questionnaire                                            MOR-SIRE)                    X


    I declare under penalty of perjury (28 U.S.C. Section 1746)that this report and the attached documents
    are true and correct to the best of my knowledge and belief.

    Signature of Debtor /s/ Clav Riverview LLC                                                           Date


    Signature of Authorized Individual* /s/ Bo Jin Zhu                                                   Date. 11/16/2020


    Printed Name of Authorized Individual Bo Jin Zhu. Manager                                            Date


    *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
    partnership; a manager or member if debtor is a limited liability company.




                                                                                                                        FORM MOR (RE)
                                                                                                                               2/2008
                                                                                                                         PAGE 1 OF 12
             Case 1-20-40381-nhl                     Doc 61           Filed 11/17/20                Entered 11/17/20 09:39:03




In re Ctav Rivcrview LLC                                                               Case No. 1-20-40381
     Debtor                                                                   Reporting Period: 06/01/2020 -06/30/2020

                                           BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted
     for this page.
     (Bonk account numbers may be redacted to last four numbers.)

                                                    Opei^ting                       Tax                         Othei
                                            P                             H                           ti




     BANK BALANCE                           53.65
     (+)DEPOSITS IN TRANSIT 0
     (ATTACH LIST)
     (-) OUTSTANDING                        0
     CHECKS(ATIACHUST):
     OTHER f/17T/iCW                        0
     EXPLANAT/ON)

     ADJUSTED BANK                          53.65                            ——                   .
     BALANCE *                             L_                            I
     •"Adjusted Bank Balance" must equal "Balance per Books"

    IDEPOSITS IN TRANSIT                   I            Date                         Date           I           Amoui




    ICHECKS OUTSTANDING




     OTHER
       n/a




                                                                                                                          FORM MOR-1(CONT)
                                                                                                                                      2/200e
                                                                                                                                PAGE 3 OF 12
             Case 1-20-40381-nhl                           Doc 61       Filed 11/17/20                Entered 11/17/20 09:39:03




In re Ciav Riverview LLC                                                                 Case No. 1-20-40381
     Debtor                                                                  Reporting Period: 06/01/2020-06/30/2020



                                         STATEMENT OF OPERATIONS {Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.


     INCOME                                                                                          MONTH            I CUMULATIVE -FILING I

     Rental Income
     Additional Rental Income
     Common Area Maintenance Reimbursement
     Total Income (attach MOR-5(RE) Rent Roll)
     OPERATING EXPENSES
     Advertising
     Auto and Truck Expense
     Cleaning and Maintenance
     Commissions
     Officer/Insider Compensation*
     Insurance
     Management Fees/Bonuses
     Office Expense
     Other Interest
     Repairs
     Supplies
     Taxes - Real Estate
     Travel and Entertainment
     Utilities
     Other (attach schedule)
     Total Operating Expenses Before Depreciation
     Depreciation/Depletion/Amortization
     Net Profit(Loss) Before Other Income &. Expenses
     OTHER INCOME AND EXPENSES
     Other Income (aitach schedule)
     Interest Expense
     Other Expense (aitach schedule)
     Net Profit(Loss) Before Reorganization Items
     REORGANIZATION ITEMS
     Professional Fees
     U. S. Trustee Quarterly Fees
     Interest Earned on Accumulated Cash from Chapter 11 (see
     continuation sheel)
     Gain (Loss)from Sale of Property
     Other Reorganization Expenses (aitach schedule)
     Total Reorganization Expenses
     Income Taxes
     Net Profit(Loss)
     •"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                               FORM MOR-2(RE)
                                                                                                                                                       2/2008
                                                                                                                                                  PAGE40F12
           Case 1-20-40381-nhl                 Doc 61         Filed 11/17/20            Entered 11/17/20 09:39:03




In re Clav Riverview LLC                                                     Case No. 1-20-40381
     Debtor                                                       Reporting Period: 06/01/2020 — 06/30/2020

     BREAKDOWN OF"OTHER** CATEGORY




     OTHER INCOME

     n/a



     OTHER EXPENSES
     n/a



     OTHER REORGANIZATION EXPENSES
     n/a




     Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
     Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
     bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                    FORM MGR-2(RE)
                                                                                                                             2/2008
                                                                                                                       PAGE S OF 12
                                    Case 1-20-40381-nhl                 Doc 61     Filed 11/17/20            Entered 11/17/20 09:39:03




                                                  In re        Clay Riverview LLC                             Case No. 1-20-40381
Debtor                                                      Rcportiag Period: 06/01/2020-06/30/2020



                                   SUMMARY OF UNPAID POST-PETITION DEBTS



                                                                                   Number of Days Fast Due
                                                     Current           0-30         31-60          61-90          Over 91        Total

Mortsage                                                                                                                    0
Rent                                                                                                                        0
Secured Debt/Adequate Protection                                                                                            $7,853,321.
Payments                                                                                                                    20
Professional Fees
Real Estate Taxes
Other Post-Petition debt (list creditor)                         i




Total Post-petition Debts                                                                                                   $7,853,321.

Explain how and when the Debtor intends to pay any past due post-petition debts.
  Upon sale of real property owned by a subsidiary




                                                                                                                                          FORM MOR-4(RE)
                                                                                                                                                   2/2008
                                                                                                                                             PAGE 8 OF 12
            Case 1-20-40381-nhl              Doc 61       Filed 11/17/20         Entered 11/17/20 09:39:03




In re Clav Riverview LLC                                                Case No. 1-20-40381

       Debtor                                                 Reporting Period: 06/01/2020-06/30/2020



                                           DEBTOR QUESTIONNAIRE

       Must be completed each month. If the answer to any of the                         Yes            No
       questions is ^Yes**, provide a detailed explanation of each item.
       Attach additional sheets if necessary.
       Have any assets been sold or transterred outside the normal course of                        X
       business this reporting period?
       Have any tUnds been disbursed trom any account other than a debtor                           X
       in possession account this reporting period?
       Is the Debtor delinquent in the timely tiling of any post-petition tax                       X
       returns?
       Are workers compensation, general liability or other necessary                               X
       insurance coverages expired or cancelled, or has the debtor received
       notice of expiration or cancellation ofsuch policies?
                                                                                                    X
       Is the Debtor delinquent in paying any insurance premium payment?
       Have any payments been made on pre-petition liabilities this reporting                       X
       period?
       Are any post petition receivables(accounts, notes or loans)due tfom                          X
     related parties?
   8 Are any post petition State or Federal income taxes past due?                                  X

   9 Are any post petition real estate taxes past due?                          X
  10 Are any odier post petition taxes past due?                                                    X

                                                                                                    X
  11
       Have any pre-petition taxes been paid during this reporting period?
  12 Are any amounts owed to post petition creditors delinquent?                                    X
     Have any post petition loans been been received by the Debtor tfom                             X
  13
     any party?
  14 Is the Debtor delinquent in paying any U.S. Trustee fees?                                      X
     Is the Debtor delinquent with any court ordered payments to attorneys                          X
  15
     or other professionals?
     Have the owners or shareholders received any compensation outside of                           X
  16
       the normal course of business?




                                                                                                             FORM M0R-8(RE)
                                                                                                                      2/2008
                                                                                                               PAGE 7 OF 12
   Case 1-20-40381-nhl                     Doc 61      Filed 11/17/20                  Entered 11/17/20 09:39:03



      i^Bank                                                     SrAtTMFVr t» ALCiXST
                 tewfcrt itotCeiwwiem»w**


                                                                                                                    i of}
                                                                     hr
          CLAY IU\'E*VIFWi' LLC                                      5MIWIW    toni           )m 01 3B10^       30 3Q»
          riQ QUEENS BLVD Ft t                                       cm Mt
          OMHUKST     NY 11373                                                                               iSVTWOli
                                                                     rnnitr AccttM '




                   Olli     I't'                 W*   I.                                                _       _ , . ..—^.
   RMnadcr       Wt tovt -tfmm ««• pdcy t»                 «•          RqpJttm CC Omm* ^ ^*** .                              ^^
   patter •« eeououi » mate SiQO rvwWit itiiwt,1iiyti^ « 0* wne of dcfW 4 «• iwinan to* *® » r«we
   rf ihe aew bwww          <ta> SeoMMt ««BMyae«d lapte* » ttU n %fnfr to*»i •« awtobte U«m oew ** »«■««"
   idtowiwl SI23 nadattfe e> Bw ml o( «• Am twKM di> aft** ■« ftwx ro«« *po«l                      » 1«« » #ltod_           -JJilittM
   ■ntomwiuu.    finH rrfir K> the F«ndi AiadaM^ Pottey m«« Pmcral    Otpmi Acmmk AgeCBca             A Bmm       Dtpoa* Ae««««
   A^wmoa       MutoMr       m klcen
   TD ^moM            Sanpte       Check
   CLAY RIVERVJFW UX:                                                                                   Acwrt    •4J7-72iWtt


  Aicoon        M MN«\K>

  D«iw«<        Balm*                                                         Avenge    CoOecied     Pal am
                                                                              biMm      Earad          Pcnad
 Swkice     Clarga*                                                           iMBol     Pud     Yau >n Dm*
 Ending     H»lanc«                                                           Anaal Ptumuiii           Yictd Emod
                                                                              0«y* n t'enod




 DAII V   ACOB'NT       kCnVfTA'

Scmcc    C1«*ce»
ptKTINli DAfl             DLS<;iUPlH>S
MOO                     MAINTENANCE




DAM-V BALANCT SI MMAKV




                                                                              rervko            <v   eww*s           to
